341 S.W.3d 153 (2011)
STATE of Missouri, Appellant,
v.
James J. WALKER, Respondent.
No. ED 95674.
Missouri Court of Appeals, Eastern District, Division Four.
April 26, 2011.
Cynthia M. Copeland, Asst. Circuit Attorney, St. Louis, MO, for Appellant.
Candace Parker, Asst. Public Defender, St. Louis, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and LAWRENCE E. MOONEY, JJ.

ORDER
PER CURIAM.
The State of Missouri appeals from the trial court's grant of James J. Walker's ("Defendant") motion to suppress evidence.[1] Defendant was charged with unlawful possession of a firearm. Section 571.070, RSMo 2000,[2] second-degree sexual misconduct, Section 566.093, and furnishing pornographic materials to a minor. Section 573.040. The unlawful possession of a firearm charge was severed from the other two charges and is the only charge at issue in this appeal. In its sole point, the State argues the trial court erred in granting Defendant's motion to suppress because Defendant's consent to search his home was given voluntarily and was not the result of fraud or coercion.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).
NOTES
[1]  Section 547.200 provides an appeal may be taken by the state through the prosecuting or circuit attorney from any order or judgment the substantive effect of which results in suppressing evidence, and such appeal shall be an interlocutory appeal.
[2]  All further statutory references are to RSMo 2000.